Citation Nr: 1329257	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for congestive heart 
failure with pacemaker and stent.  

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mary M. Long, Esquire


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2011 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the above 
claimed benefits.

The Veteran provided testimony during a videoconference 
hearing before the undersigned in August 2013.  A transcript 
is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During VA treatment, the Veteran identified multiple private 
treatment providers, including two primary care physicians, 
Dr. Thompson and Dr. Lindsay, and a nephrologist, Dr. Gigi 
Toma at St. Anthony's (presumably St. Anthony's Hospital in 
Oklahoma City).  VA has a duty to obtain relevant records of 
private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); 
Massey v. Brown, 7 Vet. App. 204 (1994).  These records are 
relevant to the appeal and efforts to obtain them should be 
conducted following the procedures under 38 C.F.R. § 3.159 
(2013).

It appears that the Veteran was receiving regular VA 
treatment and there is no indication that that has changed.  
The last VA treatment records in the claims file are dated 
in July 2012.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As this evidence is relevant to the Veteran's 
claim, all relevant records in VA's possession must be 
obtained. 

The Veteran received a VA examination in connection with his 
claim for service connection for PTSD.  The VA examiner 
found that he did not fit the DSM-IV criteria for a PTSD 
diagnosis.  However, during the Board hearing, the Veteran 
stated that he was not being truthful in how he answered the 
examiner's questions because he was concerned about the 
examiner's intentions and impressions.  He stated during the 
hearing that he would be willing to report for a new 
examination.  

The Board notes that the Veteran submitted a March 2012 
private examination report, in which a physician diagnosed 
the Veteran with PTSD based largely on the Veteran's fear of 
hostile military activity and seeing dead bodies.  The Board 
notes that the physician was not a psychiatrist or 
psychologist.  

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends  
38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack 
upon friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843 (Jul. 13, 2010).

Therefore, based on the private physician's diagnosis and 
the fact that the Veteran did not provide accurate 
information to the last VA examiner, the Board requests that 
a new VA examination be provided determine if PTSD, or any 
other psychiatric disability, is present, and if so, if the 
disability is connected to an in-service stressor or 
incident.  

The Board notes that it is the Veteran's responsibility to 
support his claim for benefits, which means that he must 
provide accurate information to the examiner so that a 
proper VA opinion can been obtained.  See 38 U.S.C.A. § 5107 
(a) (West 2002); see also Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (the duty to assist is a two-way street).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)
1.  Ask the Veteran to provide releases 
authorizing VA to obtain all records of 
private treatment, including with the two 
primary care providers and the 
nephrologist referenced in the VA 
treatment records.  

If the Veteran fails to complete necessary 
authorizations, tell him that he may 
obtain and submit the records himself.

If any records cannot be obtained, inform 
the Veteran of this fact, tell him what 
efforts were made to obtain the records, 
and advise him of any additional 
development that will be undertaken.

2.  Obtain all outstanding VA medical 
records, including those created beginning 
in July 2012, and associate them with the 
claims file or Virtual VA.  All efforts to 
obtain these records must be documented in 
the claims file.  Such efforts should 
continue until they are obtained, it is 
reasonably certain that they do not exist, 
or that further efforts would be futile.

3.  Once the above development has been 
completed and all relevant evidence has 
been associated with the claims file, the 
Veteran should be scheduled for a VA 
psychiatric examination with a 
psychologist or psychiatrist.  The 
examiner should review the claims folder, 
including all relevant records in the 
virtual file, and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the Veteran meets the criteria 
for a diagnosis of PTSD.  If not, the 
examiner should specify which of the 
criteria are not met.  If the Veteran does 
meet the PTSD criteria, the examiner 
should specify the stressors supporting 
the diagnosis and provide a detailed 
description of the stressors.

The examiner should also provide an 
opinion as to whether any other currently 
diagnosed psychiatric disability at least 
as likely as not (e.g., a 50 percent or 
greater probability) had its onset in 
service or is the result of a disease or 
injury in service.

The examiner should provide a rationale 
for each of the opinions that takes into 
account the Veteran's reports of injuries, 
stressors, and symptoms.

4.  The agency of original jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains the 
information, opinions, and rationales 
requested in this remand.

5.  After completion of all requested and 
necessary development, the AOJ should 
review the record in light of the new 
evidence obtained.  The Board notes that 
if service connection for PTSD is 
established, additional development 
regarding the other claims on appeal may 
be necessary.  If any benefit for which 
there is a perfected appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case.  Once they are 
afforded an opportunity to respond, the 
claim should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).



